Citation Nr: 1503037	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine strain with levoscoliosis, to include whether the reduction was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February to September 1997 and from January 2001 to February 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that reduced the 20 percent evaluation in effect for the Veteran's low back disability to 10 percent, effective September 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that the VA examination on which the reduction was predicated was inadequate.  He alleges that the range of motion study was not conducted in accordance with appropriate procedures, and that the examiner was not a specialist.  During the hearing before the undersigned, the Veteran stated he had been treated for his low back at VA medical centers (VAMC) in Detroit, Michigan and Indianapolis, Indiana.  In addition, he stated he had been treated by R. DiGregorio, a chiropractor, and another private provider (Dr. Biels).  Records from the VAMC or the private providers have not been associated with the electronic file.   In addition, in December 2014, the Veteran submitted authorizations for VA to obtain relevant records from various providers, put these records have not yet been obtained.

The Veteran also testified that his low back disability has increased in severity.  The most recent VA examination was conducted in March 2012.  In February 2013, the nurse practitioner who conducted the examination provided an addendum in which she stated that the diagnosis of mild levoscoliosis represented a progression of the Veteran's previously diagnosed lumbar strain.  The United States Court of Appeals for Veterans Claims has also held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board notes the Veteran has not been provided appropriate notice required by the VCAA regarding his claim for an increased rating for his service-connected low back disability. 

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for an increased rating for the Veteran's low back disorder.

2.  Obtain updated VA treatment records from the Detroit, Michigan and Indianapolis, Indiana VAMCs, to include records dated since November 2009.

3.  With any needed assistance from the Veteran, obtain the pertinent medical records from R. DiGregorio and Dr. Biels, as well as those identified in the December 2014 authorization and consent form (VA Form 21-4142a).  Thereafter, the AOJ should secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

4.  After the development sought above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the current nature and severity of his low back disability.  The Veteran's VA medical record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, and should specifically include range of motion studies, active and passive, of the low back.  The examiner must note any additional functional limitations due to such factors as pain, use, etc., including during flare-ups and with repeated use over time.  The record should be made available to the examiner in conjunction with the examination.

5.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




